DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because Fig. 1B shows CID 119, DES 127, and DES 128, however the specification describes element 119 to be an IC (par. 24), element 127 to be a CID, and element 128 to be a IC (par. 25).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4, 6, 9-11, 15, 17, and 19 are objected to because of the following informalities: 

	In claim 6, the examiner recommends to replace “one-bit sigma delta modulator” with “the one-bit sigma delta modulator” since this element was already introduced in claim 5.
	In claims 9-11, 17, and 19, the examiner recommends to replace “comprises” with “comprise” to improve grammar.
	In claim 15, the comma at the beginning of the claim should be removed to improve grammar.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art does not teach or suggest in combination with the other recited limitations: “a difference between a value of the FIFO counter and a value of the programmable threshold is an error signal, wherein when the error signal is multiplied by a programmable feedback gain, a proportional feedback is generated to adjust a number of pixels in a split display's frame”.
Regarding claim 16, the prior art does not teach or suggest in combination with the other recited limitations: “the digital feedback control loop comprises an up-down first-in-first-out (FIFO) counter, a programmable threshold and a programmable feedback gain that collectively provide a proportional feedback to adjust a number of pixels in a split display's frame”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1).
Regarding claim 1, Chane teaches: A system supporting image multi-streaming comprising: 
an asymmetric image splitter engine that splits super-frame image streams into two or more image streams [serializer 32 is connected to a data port 34 in which multiple images or video is merged, the serializer 32 includes an asymmetric splitter and outputs two streams of video (par. 30, Fig. 1)].
Chane does not explicitly disclose: a fractional clock divider circuit comprising a digital feedback control loop, wherein the fractional clock divider circuit provides compatible display clock frequencies for each of the two or more image streams.
Sun teaches: a fractional clock divider circuit comprising a digital feedback control loop [fractional divider 102 with feedback loop 104 (par. 59, Fig. 1).  The circuit may be digital (par. 62)], 
[fractionally dividing an output signal to generate a first fractional frequency signal and a second fractional frequency signal  and combining to output a CLK (clock) signal (par. 126-129, Fig. 1 and 17)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane and Sun before the effective filing date of the claimed invention to modify the system of Chane by incorporating a fractional clock divider circuit comprising a digital feedback control loop to provide compatible display clock frequencies for each of the two or more image streams of Chane based on the teaching of Sun.  The motivation for doing so would have been to utilize a high reference frequency resulting in a faster settling time and result in better noise suppression (Sun – par. 2 and 5).  Therefore, it would have been obvious to combine the teachings of Chane and Sun to obtain the invention as specified in the instant claim.
Regarding claim 4, Chane and Sun teach the system of claim 1; Chane further teaches: the system utilizes serializer and deserializer (SerDes) [serializer and deserializer (par. 4, Fig. 4, 6, and 8)].
Regarding claim 5, Chane and Sun teach the system of claim 1; Sun further teaches: the fractional clock divider circuit further comprises a one-bit sigma delta modulator [a fractional delta-sigma (ΔΣ) modulator 120 (par. 67, Fig. 1, 2, and 6)].
Regarding claim 9, Chane and Sun teach the system of claim 1; Chane further teaches: the super-frame image streams comprises video images [video (abstract and par. 30)].
Regarding claim 10, Chane and Sun teach the system of claim 1; Chane further teaches: the super-frame image streams comprises image streams supporting Advanced Driver-Assistance Systems (ADAS) or automotive infotainment applications [infotainment (par. 1)].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1) and further in view of Chen (US 2015/0303930 A1).
Regarding claim 2, Chane and Sun teach the system of claim 1; While the system of Chane does not include a phase-lock-loop (PLL) oscillator, Sun discloses a system with an oscillator in a phase-lock-loop.  Therefore, Sun does not explicitly disclose: the system is implemented without an incorporation of one or more phase-lock-loop (PLL) oscillators.  
Chen teaches: the system is implemented without an incorporation of one or more phase-lock-loop (PLL) oscillators [the PLL may be replaced by a Delay Locked Loop (DLL) in which a voltage controlled oscillator originally configured in the PLL is removed (par. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, and Chen before the effective filing date of the claimed invention to modify the system of Chane and Sun by implementing the system without an incorporation of one or more phase-lock-loop (PLL) oscillators as disclosed by Chen.  The motivation for doing so would have been to output clock signals with high performance (Chen – par. 4).  Therefore, it would have been obvious to combine the teachings of Chane and Sun with Chen to obtain the invention as specified in the instant claim.
Claims 3, 11-12, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1) and further in view of Sanchez de la Fuente (US 2017/0163994 A1) (hereinafter “Sanchez”).
Regarding claim 3, Chane and Sun teach the system of claim 1; Chane and Sun do not explicitly disclose: when a multi-streaming image comprises the two or more image streams, the asymmetric image splitter engine adjusts a vertical asymmetry of a first image stream with a 
Sanchez teaches: when a multi-streaming image comprises the two or more image streams, the asymmetric image splitter engine adjusts a vertical asymmetry of a first image stream with a shortest height to same height as a second image stream by adding vertical padding to the first image stream [two image streams are adjusted by filling the shorter image stream with dummy data so that the height is aligned (par. 118-120, Fig. 15)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, and Sanchez before the effective filing date of the claimed invention to modify the method of Chane and Sun by incorporating into the asymmetric image splitter engine of Chane when a multi-streaming image comprises the two or more image streams, adjusting a vertical asymmetry of a first image stream with a shortest height to same height as a second image stream by adding vertical padding to the first image stream as disclosed by Sanchez.  The motivation for doing so would have been to be able to handle a case where the spatial dimension of the video data streams is different by aligning spatial image dimensions (Sanchez – par. 120 and 122).  Therefore, it would have been obvious to combine the teachings of Chane and Sun with Sanchez to obtain the invention as specified in the instant claim.
Regarding claim 11, Chane and Sun teach the system of claim 1; Chane and Sun do not explicitly disclose: the super-frame image streams comprises image streams from Light Detection and Ranging (LIDAR) devices, radar, or other sensors.
Sanchez teaches: the super-frame image streams comprises image streams from Light Detection and Ranging (LIDAR) devices, radar, or other sensors [the video streams may be from cameras (par. 75 and 81)].

Regarding claims 12 and 18, Chane teaches: A method and a non-transitory computer readable storage medium comprising: 
receiving a multi-image stream comprising super frame image streams, wherein each super-frame image stream includes a first image stream and a second image stream [receiving multiple images or video that are merged (par. 30, Fig. 1)] and 
utilizing an asymmetric image splitter engine to split the super-frame image streams into two separate image streams [serializer 32 includes an asymmetric splitter that outputs two video streams (par. 30, Fig. 1)] 
Chane does not explicitly disclose: wherein a height of the first image stream is higher than the second image stream; adjusting a vertical asymmetry of the second image stream to same height as the first image stream by adding vertical padding to the second image stream; generating compatible display clock frequencies for each of the two separate image streams; and utilizing a fractional clock divider circuit to generate the compatible display clock frequencies.
Sun teaches: generating compatible display clock frequencies for each of the two separate image streams [fractionally dividing an output signal to generate a first fractional frequency signal and a second fractional frequency signal  and combining to output a CLK (clock) signal (par. 126-129, Fig. 1 and 17)] and 
utilizing a fractional clock divider circuit to generate the compatible display clock frequencies [fractional divider 102 with feedback loop 104 (par. 59, Fig. 1).  The circuit may be digital (par. 62)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane and Sun before the effective filing date of the claimed invention to modify the method of Chane by incorporating a fractional clock divider circuit to generate compatible display clock frequencies for each of the two or more image streams of Chane based on the teaching of Sun.  The motivation for doing so would have been to utilize a high reference frequency resulting in a faster settling time and result in better noise suppression (Sun – par. 2 and 5).  Therefore, it would have been obvious to combine the teachings of Chane and Sun in obtaining the invention as specified in the instant claim.
Sun does not explicitly disclose: wherein a height of the first image stream is higher than the second image stream; adjusting a vertical asymmetry of the second image stream to same height as the first image stream by adding vertical padding to the second image stream.
Sanchez teaches: a height of the first image stream is higher than the second image stream [Fig. 15 shows stream 1 has a height that is higher than stream 2 (par. 118)]
adjusting a vertical asymmetry of the second image stream to same height as the first image stream by adding vertical padding to the second image stream [aligning the streams by filling with dummy data (par. 118-120, Fig. 15)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, and Sanchez before the effective filing date of the claimed invention to modify the 
Regarding claims 14 and 20, Chane, Sun, and Sanchez teach the method of claim 12; Sun further teaches: the fractional clock divider circuit comprises a digital feedback control loop and a one-bit sigma delta modulator [fractional divider 102 with feedback loop 104 (par. 59, Fig. 1).  The circuit may be digital (par. 62).  A fractional delta-sigma (ΔΣ) modulator 120 (par. 67, Fig. 1, 2, and 6)]. 
Regarding claim 17, Chane, Sun, and Sanchez teach the method of claim 12; Chane further teaches: the super-frame image streams comprises video images [video (abstract and par. 30)].
Regarding claim 19, Chane, Sun, and Sanchez teach the non-transitory computer readable storage medium of claim 18; Sanchez further teaches: the super-frame image streams comprises image streams from Light Detection and Ranging (LIDAR) devices, radar, or other sensors [the video streams may be from cameras (par. 75 and 81)].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1) and further in view of Op’t Eynde et al. (US 2016/0211861 A1).
Regarding claim 6, Chane and Sun teach the system of claim 5; Chane and Sun do not explicitly disclose: one-bit sigma delta modulator comprises a digital adder/subtractor and a comparator block.
Op’t Eynde teaches: one-bit sigma delta modulator comprises a digital adder/subtractor and a comparator block [A digital sigma-delta modulator may comprise digital subtractor 262, digital adder 264, and digital comparator 267 (par. 39, Fig. 2B)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, and Op’t Eynde before the effective filing date of the claimed invention to modify the system of Chane and Sun by incorporating in the one-bit sigma delta modulator a digital adder/subtractor and a comparator block as disclosed by Op’t Eynde.  The motivation for doing so would have been to allow the sigma-delta modulator to be fully digital and to add, subtract, and compare values (Op’t Eynde – par. 39).  Therefore, it would have been obvious to combine the teachings of Chane and Sun with Op’t Eynde to obtain the invention as specified in the instant claim.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1) and further in view of Young et al. (US 2007/0001722 A1).
Regarding claim 7, Chane and Sun teach the system of claim 1; Chane and Sun do not explicitly disclose: the digital feedback control loop comprises a first-in-first out (FIFO) counter and a programmable threshold.
Young teaches: the digital feedback control loop comprises a first-in-first out (FIFO) counter [FIFO depth information 275 applied to the justification count filter (par. 42, Fig. 2) as part of the feedback loop of system 200 (par. 35, Fig. 2)] and 
[a programmable or desired operating range (par. 35, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, and Young before the effective filing date of the claimed invention to modify the system of Chane and Sun by incorporating the digital feedback control loop comprises a first-in-first out (FIFO) counter and a programmable threshold as disclosed by Young.  The motivation for doing so would have been to recover a client clock signal and eliminate errors associated with FIFO overflow or underflow conditions (Young – par. 42).  Therefore, it would have been obvious to combine the teachings of Chane and Sun with Young to obtain the invention as specified in the instant claim.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1), further in view of Sanchez (US 2017/0163994 A1), and further in view of Chen (US 2015/0303930 A1).
Regarding claim 13, Chane, Sun, and Sanchez teach the method of claim 12; Chane, Sun, and Sanchez do not explicitly disclose: the compatible display clock frequencies for each of the two separate image streams are generated without an incorporation of one or more phase-lock-loop (PLL) oscillators.
Chen teaches: the compatible display clock frequencies for each of the two separate image streams are generated without an incorporation of one or more phase-lock-loop (PLL) oscillators [the PLL may be replaced by a Delay Locked Loop (DLL) in which a voltage controlled oscillator originally configured in the PLL is removed (par. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, Sanchez, and Chen before the effective filing date of the claimed invention to .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chane et al. (US 2019/0313053 A1) in view of Sun (US 2019/0074842 A1), further in view of Sanchez (US 2017/0163994 A1), and further in view of Op’t Eynde et al. (US 2016/0211861 A1).
Regarding claim 15, Chane, Sun, and Sanchez teach the method of claim 14; Chane, Sun, and Sanchez do not explicitly disclose: the one-bit sigma delta modulator comprises a digital adder/subtractor and a comparator block, wherein individual display clocks are generated based on an output of the comparator block.
Op’t Eynde teaches: the one-bit sigma delta modulator comprises a digital adder/subtractor and a comparator block, wherein individual display clocks are generated based on an output of the comparator block [A digital sigma-delta modulator may comprise digital subtractor 262, digital adder 264, and digital comparator 267 and clocked frequency (par. 39, Fig. 2B)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chane, Sun, and Op’t Eynde before the effective filing date of the claimed invention to modify the method of Chane and Sun by incorporating in the one-bit sigma delta modulator a digital adder/subtractor and a comparator block as disclosed by Op’t Eynde, and incorporating with the selector circuit of Chane wherein individual display clocks are generated based on an output of the comparator block as disclosed by Op’t Eynde.  The motivation for doing so would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424